Citation Nr: 0800414	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  07-15 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 60 percent 
for spontaneous pneumothorax with bullous emphysema.  

2.  Entitlement to a disability rating higher than 10 percent 
for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  

This appeal to the Board of Veterans' Appeals (Board or BVA) 
is from June and July 2006 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

In his May 2007 Substantive Appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Veterans Law Judge of 
the Board, i.e., a Travel Board hearing.  A hearing, however, 
has not been scheduled and must be before deciding his 
appeal.  See 38 C.F.R. § 20.700(a) (2007).

Accordingly, this case is remanded for the following action:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity (or a 
videoconference hearing if he elects this 
alternative).  Notify him of the date, 
time, and location of the hearing, and 
put a copy of this letter in his claims 
file.  Once he has been afforded the 
requested hearing, or in the event that 
he withdraws his hearing request or fails 
to appear, the case should be returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



